Citation Nr: 0430919	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  02-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to June 1, 1999, for 
an award of dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active military service from September 
1957 to October 1980.  The appellant is the widow of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Cleveland Ohio Regional 
office (RO), which granted the appellant service connection 
for the cause of the veteran's death and awarded Dependency 
and Indemnity Compensation (DIC) effective from June 1, 1999.  
The appellant disagrees with the effective date assigned by 
the RO.

In April 2004 the appellant appeared at the RO and offered 
testimony in support of her claim before the undersigned 
Veterans Law Judge.  The transcript of the appellant's 
testimony has been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The VCAA eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
and new regulations also include new notification provisions.  
Specifically, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence, not previously provided to the Secretary, which 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  .

In May 2000 the appellant filed a claim for service 
connection for cause of the veteran's death, which was 
granted by the RO in November 2001.  She is now appealing the 
effective date.  However, the appellant was not informed of 
the VCAA, 38 U.S.C.A. § 5103 (West 2002), as it relates to 
the May 2000 original claim.  Accordingly the VA's General 
Counsel opinion concerning "down stream" issues is not 
applicable. VAOPGCPREC 8-2003 (Dec. 22, 2003).  With regard 
to the veteran's claim for an earlier effective date the 
appellant has not been adequately informed of the VCAA.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a).  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to the claims.  The letter 
should also specifically inform the 
appellant and her representative of which 
portion of the evidence is to be provided 
by the appellant and which part, if any, 
the RO will attempt to obtain on behalf 
of the appellant. She should be informed 
to submit copies of all evidence on her 
possession relative to her claim which 
has not been previously submitted.  
38 C.F.R. § 3.159.

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations. 

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case, and the 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



